 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LAMAR MCQUEEN, aka                               No. 2:15-cv-2544 JAM AC P
      NINA SHANAY MCQUEEN,
12
                         Plaintiff,
13                                                     ORDER
             v.
14
      EDMUND BROWN, et al.,
15
                         Defendants.
16

17          The parties have stipulated to a stay of this action pending settlement negotiations and, if

18   necessary, to extend the filing deadline for plaintiff’s Second Amended Complaint. See ECF No.

19   38. The court is currently in the process of scheduling a settlement conference. Accordingly, for

20   good cause shown, IT IS HEREBY ORDERED that:

21          1. This action is stayed, effective immediately, except for the scheduling and convening

22   of a formal settlement conference before another magistrate judge in this court.

23          2. If this case does not settle, plaintiff shall file and serve her Second Amended

24   Complaint within three weeks after the conclusion of the settlement conference.

25          IT IS SO ORDERED.

26   DATED: July 9, 2019.

27

28
                                                       1
